Citation Nr: 0205623	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  98-00 414A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 Board of Veterans' Appeals decision 
denying service connection for dysthymia and/or depression 
should be revised or reversed on the grounds of clear and 
unmistakable error.  



REPRESENTATION

Moving party represented by:  Debra M. Rabin, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The moving party served on active duty from October 1967 to 
October 1970 and from December 1970 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error in a Board decision dated August 29, 1997.  
A motion for reconsideration of that decision was denied by 
the Board in July 1998.  The moving party appealed the 
Board's denial of her claim of entitlement to service 
connection for dysthymia and/or depression to the United 
States Court of Appeals for Veterans Claims (Court), but in 
an Order, dated in May 1998, the Court found her appeal 
untimely and dismissed the appeal for lack of jurisdiction.  
See 38 U.S.C.A. § 7266 (West 1991 & Supp. 2001).  

In a March 2000 decision, the Board concluded that the 
Board's decision in August 1997 was based on an evaluation of 
the evidence before it at that time and was not shown to have 
been clearly and unmistakably erroneous, either in fact or 
law.  The moving party appealed to the United States Court of 
Appeals for Veterans Claims.  In an Order, dated in April 
2001, the Court vacated the Board's March 2000 decision and 
returned the case to the Board for further development and 
readjudication. 

The Board further observes that in November 1999, the moving 
party's representative at that time, the Disabled American 
Veterans, raised the issue of whether new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for dysthymia and/or 
depression.  This issue has not been developed for appellate 
consideration and is referred to the Regional Office (RO) in 
Louisville, Kentucky for appropriate action. 


FINDINGS OF FACT

1.  In a decision dated in August 1997, the Board denied 
service connection for dysthymia and/or depression.  That 
decision was not timely appealed following notification 
thereof.

2.  The Board's decision in August 1997 was based on an 
evaluation of the evidence before it at that time and is not 
shown to have been clearly and unmistakably erroneous, either 
in fact or law. 

CONCLUSIONS OF LAW

1.  The August 1997 Board decision denying service connection 
for dysthymia and/or depression is final.  38 U.S.C.A. 
§ 7103, 7104, 7266 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  

2.  Service connection for dysthymia and/or depression, based 
on clear and unmistakable error in a Board decision of August 
1997, is not warranted.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
the Department of Veterans Affairs (VA) shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

In February 2001, the moving party submitted an Informal 
Brief.  At that time, in response to the question as to 
whether the VA or Board had failed to get any documents that 
she had told them about, the moving party responded that she 
had assumed that "they [had] received the document about 
Comprehensive Care not keeping records more than five 
years," and that she had also assumed that "they [had] 
received psychologist statement [sic] saying she thought it 
was the same depression suffered in service."  In this 
regard, the Board notes that it appears that the moving party 
is referring to a letter from the Cumberland River 
Comprehensive Care Center (Center) showing that records 
pertaining to treatment for the moving party in the mid-
1980's were not available, dated and received by the RO in 
December 1997, and a private medical statement from C. 
Johnston, MA, outpatient therapist at the Center showing that 
the moving party was currently diagnosed with dysthymic 
disorder and that it appeared that she continued to suffer 
from many of the same symptoms that required treatment while 
in the Army, dated and received by the RO in September 1998.  
The Board further observes that in January 2002, the moving 
party submitted directly to the Board outpatient treatment 
records from the VA Medical Center (VAMC) in Lexington, 
Kentucky, dated from May to September 2001.  However, the 
Board notes that the above evidence was received after the 
Board's August 1997 decision denying service connection for 
dysthymia and/or depression.  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior. . . decision."  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  See also 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The nature of a CUE claim would preclude consideration of 
additional evidence under most, if not all, circumstances, 
since only evidence of record at the time of the challenged 
decision may be considered.  In addition, while the Board 
acknowledges the enactment of the VCAA, these provisions are 
inapplicable in a case such as this, which involves an 
allegation of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet App. 165 (2001).  Moreover, the notice 
provisions of the VCAA have been met inasmuch as the moving 
party and her representative have been accorded ample 
opportunity to present argument in support of the moving 
party's claim of CUE.  Furthermore, there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  
Remanding this case for readjudication under such 
circumstances would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the moving party's claim without prejudice to the moving 
party.     


II.  Analysis

Under the law governing the motion now before the Board, 
clear and unmistakable error is a very specific and rare kind 
of error.

It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.

38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id. 

Moreover, a review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. § 
20.1403(b)(1).  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record. 38 
C.F.R. § 20.1403(b)(2).

The appeal under review in this case was certified to the 
Board in April 1997.

The evidence of record before the Board in August 1997 showed 
that the moving party's entrance examination in September 
1967 was negative for complaints or findings of any 
psychiatric deficit or abnormality.  The service medical 
records show that she was seen at the Mental Hygiene Clinic 
in November 1968 with complaints of crying spells and 
difficulty sleeping.  Apparently, she was upset with barracks 
living.  The diagnosis was mild depression, and treatment was 
with Valium.  A follow-up treatment note dated in January 
1969 indicated that she had been counseled by her CO 
(commanding officer) on two occasions "regarding the above" 
and that no further treatment was warranted at that time.  
The remainder of the moving party's service medical records 
covering both periods of service were negative for complaints 
or findings of any psychiatric disorder, including dysthymia 
or depression.

In October 1996, the moving party testified before a hearing 
officer at the regional office.  At that time, she stated 
that she had not sought treatment for her depression while in 
service because her CO had given her such a hard time after 
her initial complaint.  (Transcript (T) at pages 1,3).  She 
also indicated that she was much happier in her second period 
of service due to changed personal circumstances, such as her 
marriage.  (T.3).  The moving party testified that her 
finances prohibited her from seeking treatment for her 
depression following service.  (T.1,2).  She further 
indicated that she had suffered some sort of emotional 
breakdown where she was "crying in the middle of the 
street" in 1984 or 1985.  (T.2).  However, she did not 
indicate whether she was hospitalized or treated at that 
time.  Treatment records for the stated period were not 
received, although private treatment records that were before 
the Board in August 1997 show that she complained in August 
1981 that her nerves were "shot" and that she could not 
sleep.  Treatment was with Valium.  When seen privately in 
November 1981 for an organic problem, the assessment included 
pathologic social situation.

Private medical records from the Cumberland River 
Comprehensive Care Center (Center), dated from December 1990 
to July 1996, showed that the moving party had been treated 
for intermittent bouts of depression since 1990.  An intake 
assessment report, dated in December 1990, indicated that the 
moving party presented to the Center with complaints of 
chronic depression with an inability to cope with life 
situations.  Her psychological stressors over the preceding 
year were listed as the suicide of her former boyfriend, 
behavioral changes in her son, and her deteriorating health.  
She requested outpatient treatment and "chemotherapy."  A 
termination report, dated in April 1991, showed that her 
primary diagnosis was dysthymia; a personality disorder, not 
otherwise specified, was also diagnosed.  Under "Significant 
Findings and Events During Treatment," it was noted that she 
denied long term depression.

The moving party returned to the Center in July 1991 
requesting counseling and anti-depressants.  Her chief 
complaints were depression and parent/child problems. On her 
intake report under question number 18, "Military History", 
she responded that her relationships with her peers and her 
commanding officer were "good" during service.  Although 
the intake report dated in December 1990 noted her complaint 
that she was depressed during her military career and was 
referred for treatment, no other comments with respect to her 
military service were noted throughout her treatment records.  
A termination report dated April 1993 indicated she was 
unresponsive to treatment.  Her diagnosis at that time was 
dysthymia; a personality disorder, not otherwise specified, 
was also diagnosed.

Additional records from the Center show that the moving party 
returned for treatment from September 1995 to July 1996.  Her 
primary complaints were family problems and continued 
deterioration of her physical condition leading to 
depression.  She was treated with outpatient therapy and 
anti-depressants.  Her diagnoses were again listed as 
dysthymia, and personality disorder not otherwise specified.  
The private treatment reports before the Board in August 1997 
contained no medical opinion attributing to service the 
dysthymia diagnosed during her treatment at the Center.

On a VA psychiatric examination in October 1995, the Axis I 
diagnosis was chronic dysthymic disorder, with onset in 1988, 
long after the moving party had left service. The examiner 
commented that there "does not seem to be any relationship 
between the chronic dysthymia which began in 1988 or 1989 
with her previous experience in the United States Army."

On the basis of these facts, the Board, in an August 1997 
decision, found that the moving party's service medical 
records did not show that she had chronic depression during 
service.  The Board held that in order to show the existence 
of a chronic disease in service, a combination of 
manifestations sufficient to identify the disease and 
sufficient observation to establish chronicity at the time 
(as opposed to merely isolated findings or a diagnosis 
including the word "chronic") were required, citing 38 
C.F.R. § 3.303(b).  The Board further held that no such 
showing was made here.  In addition, the Board found that the 
record was devoid of medical opinion or other competent 
medical evidence to support the moving party's theory of the 
etiology of her current diagnosis of dysthymia.  The Board 
thus concluded that her claim for service connection was not 
well grounded because there was no evidence of an etiologic 
relationship between the depression diagnosed in service and 
the dysthymia diagnosed many years following separation from 
service, citing Caluza v. Brown, 7 Vet. App. 498 (1995), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In November 1999, the moving party's representative at that 
time, the Disabled American Veterans, submitted a brief in 
support of the moving party's contentions.  The 
representative contended that the depression for which the 
moving party was treated for in service was identical to the 
depression with which she was diagnosed with following 
service, and that she was, in fact, competent under the law 
to provide a link by her own description of her 
symptomatology, citing Magana v. Brown, 7 Vet. App. 224 
(1994) (claim for service connection for headaches found well 
grounded based on evidence of a shell fragment wound to head 
in service and a current disability).  The representative 
argued that Magana held that the opinion of a medical expert 
was not needed because there was evidence of inservice injury 
and of a current condition arising therefrom.  The 
representative maintained that a lay person may provide an 
eyewitness account of a claimant's visible symptoms, Doran v. 
Brown, 6 Vet. App. 283, 288 (1994), as well as the sequence 
of events that lead to a physically observable injury.  
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Thus, the 
representative maintained that it was clear and unmistakable 
error for the Board to have found in August 1997 that the 
service connection claim was not well grounded, especially in 
view of the Board's concession of an inservice disorder and a 
current disability.  In addition, the representative 
contended that Grottveit v. Brown, relied on by the Board, 
did not control the outcome of this case.  The representative 
maintained that Grottveit dealt with an issue of service 
connection for quadriplegia secondary to rheumatoid 
arthritis, and as such, dealt with the issue of whether one 
condition contributing to the causation of a totally 
different and distinct disability.  The representative 
pointed out that in the instant case, the moving party had 
depression in service and currently had depression.  

There is nothing objectionable in what the representative has 
stated, and yet the argument must fail, for it fails to take 
into account the events that transpired between the episode 
of depression in service and the depression and dysthymia 
diagnosed a number of years following service.  The record 
before the Board in August 1997 unequivocally established 
that the moving party's depression and dysthymia were 
diagnosed after a number of post service incidents had 
intervened that were felt to be the underlying cause of her 
dysthymia and depression: Marital problems, worries about a 
son who was a substance abuser, the suicide of a former 
boyfriend, concern about her own deteriorating physical 
health and her consequent inability to hold a job.  Moreover, 
the representative's argument overlooks the opinion of the VA 
psychiatric examiner in October 1995 who found that the 
dysthymia then diagnosed had its onset nearly two decades 
following service and was unrelated to service.  This 
evidence was before the Board, and cited by the Board, in 
August 1997.  The Board was entitled, based on the evidence 
then of record, to find that the dysthymia diagnosed many 
years following service was not the same disease entity 
diagnosed and treated in service.  Indeed, the Board would 
have been remiss in substituting its own medical judgment for 
that of the VA examiner.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (Board may consider only independent 
medical evidence to support its findings).  In effect, the 
evidence then before the Board, when viewed in the light of 
the VA examiner's opinion, persuasively indicated that the 
depression treated in service and the dysthymia and 
depression treated following service were separate and 
distinct conditions arising from separate and distinct 
circumstances.  In that sense, the Grottveit precedent, 
relied on by the Board to find the service connection claim 
not well grounded, was apposite and controlling.  The 
clinical histories elicited by treating personnel at the 
Center, and the opinion rendered by the VA examiner in 
October 1995, showed that the dysthymia and depression for 
which the moving party was treated following service were 
rooted in post service events.  This is wholly distinct from 
a situation in which a claimant is treated for depression in 
service, is diagnosed with depression currently, and can show 
a continuity of symptomatology linking the current condition 
to service.  See 38 C.F.R. § 3.303(b). The evidence before 
the Board in August 1997 simply did not show a continuity of 
symptomatology.  Significantly, the separation examination in 
August 1970 and the service medical records for the second 
period of active duty were completely negative for complaints 
or findings of any psychiatric abnormality.  Moreover, there 
was no opinion of record, other than the moving party's, to 
relate her depression and dysthymia to service.

It is conceded that a claimant is capable of providing 
evidence of symptoms she has seen or experienced.  However, a 
lay person such as the moving party is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  This is 
especially true when the opinion of a psychiatric examiner is 
of record that is contrary to the opinion of the claimant.

A private medical statement from C. Johnston, MA, outpatient 
therapist at the Cumberland River Comprehensive Care Center, 
dated in September 1998, shows that at that time, Ms. 
Johnston stated that current records indicated that the 
moving party had been receiving treatment at the Center 
beginning on September 26, 1995, with the following 
diagnoses: (Axis I) dysthymic disorder, (Axis II) personality 
disorder, and (Axis V) Global Assessment of Functioning (GAF) 
score of 67.  Ms. Johnston indicated that records showed that 
the moving party had been treated in the past at the Center, 
but that the records were not currently available.  Ms. 
Johnston further noted that according to the moving party, 
she had a long history of problems with depression and that 
the services that she had previously received at the Center 
were for treatment of depression.  According to Ms. Johnston, 
the moving party had provided her with a copy of her service 
medical records for her perusal.  Ms. Johnston concluded that 
"it would appear" that the moving party continued to suffer 
from many of the same symptoms that had required treatment 
while she was in the Army.  

The moving party argues that she has been treated off and on 
for depression since the mid-1980's and points to the 
foregoing statement from her treating psychologist as 
evidence of a link between her symptomatology in service and 
her current mental condition.

As indicated above, however, a finding of clear and 
unmistakable error in a prior Board decision may only be 
predicated on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  The statement 
of the treating psychologist is dated more than a year 
following the Board decision here under review.  While this 
opinion may be relevant to an application to reopen the 
moving party's service connection claim, it is wholly 
immaterial to the issue of clear and unmistakable error in 
the Board decision of August 1997.

Although VA progress notes dated in September 1995 do not 
appear to have been physically of record in August 1997, they 
were constructively of record.  See 38 C.F.R. § 
20.1403(b)(2).  While depression was diagnosed, it was not 
attributed to service.  Rather, the depression was attributed 
to intercurrent causes unrelated to service.

It seems clear from the foregoing discussion that the motion 
now under consideration involves a disagreement as to how the 
facts in this case were weighed or evaluated by the Board in 
August 1997.  Under the law, such a disagreement may not 
constitute clear and unmistakable error in a prior Board 
decision.  See 38 C.F.R. § 20.1403(d)(3).  It follows that 
the motion must be denied.


ORDER

Service connection for dysthymia and/or depression, based on 
clear and unmistakable error in a Board decision of August 
29, 1997, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



